DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 410 (Page 16, lines 13 and 30).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is 183 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In page 19, line 6, “they are” should read “the”.
In page 19, line 29, “they are corresponding importance values” should read “the corresponding importance values”.
In page 24, line 30, “one vehicles few” should be corrected.
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 6, 9 are objected to because of the following informalities:  
In claims 6 and 9, line 3, the claims call for "and/or", it is unclear to the examiner if "and/or" should be interpreted as "and" or "or". For examination purposes, the examiner will treat "and/or" as "or".
Similar discussions are addressed with regards to each of claims 13 and 14 at line 6 and line 5, respectively. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 15 defines a “computer-readable medium” embodying functional descriptive material (i.e., computer-readable instructions). However, the claim (nor specification) does not explicitly define a “computer-readable medium” and is thus non-statutory for that reason (i.e., when functional descriptive material is recorded on some non-transitory computer-readable medium, it becomes structurally and functionally interrelated to the non-transitory medium and will be statutory in most cases - http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf). Therefore the Examiner suggests amending “A computer-readable medium” in claim 15 at line 1 to be -- A non-transitory computer-readable medium --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the importance matrix" in line 2.  There is insufficient antecedent basis for this limitation in the claim as “an importance matrix” is not introduced in claim 1, but claim 4.
Similar discussions are addressed with regards to claim 14 at line 2. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 10-11, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Furman et al. (U.S. Patent No. 2016/0283804), hereinafter Furman.
Regarding claim 1, Furman teaches a method comprising: receiving an image having a plurality of pixels (the vehicle receiving an image from a camera, Paragraph 0005, lines 1-3; Paragraph 0023, Col. 1, lines 1-6); determining a region of interest within the image (identifying areas of interest, such as road and immediate vicinity relevant to driving situation of the vehicle, Fig. 3, block 308, Paragraphs 0071-0072, Paragraph 0075); filtering the image to generate a filtered image with reduced information content, wherein the filtering comprises reducing the information content of the image by filtering pixels of the image outside the region of interest (the other areas blurred by Gaussian smoothing to remove high-frequency components in the areas other than the given area, Paragraph 0078, lines 1-6); and encoding the filtered image (compression applied to blurred image, Paragraph 0078, lines 7-9; Paragraph 0080).

Regarding claim 2, Furman teaches the method of claim 1, wherein the steps of claim 1 are performed by a processor of a vehicle (instructions executed by a processor cause the system to carry out various functions, Paragraphs 0006, 0045 and 0103), and wherein the method further comprises: recording the image by a camera of the vehicle (camera coupled to the vehicle configured to capture images, Paragraph 0006, lines 1-3; Paragraph 0057, lines 1-3; Paragraph 0034, lines 11-14); and at least one of: transmitting the encoded image to one or more of another vehicle or a cloud 

Regarding claim 10, Furman teaches a system for providing images with reduced information content captured by a camera (Paragraph 0008, lines 10-13), the system being adapted to: receive an image having a plurality of pixels (Paragraph 0008, lines 1-3); determine a region of interest within the image (Paragraph 0008, lines 7-10; identifying areas of interest, such as road and immediate vicinity relevant to driving situation of the vehicle, Fig. 3, block 308, Paragraphs 0071-0072 and 0075); filter the image to generate a filtered image with reduced information content, wherein the filtering comprises reducing the information content of the image by filtering pixels of the image outside the region of interest (the other areas blurred by Gaussian smoothing to remove high-frequency components in the areas other than the given area, Paragraph 0078, lines 1-6); and encode the filtered image (compression applied to blurred image, Paragraph 0078, lines 7-9; Paragraph 0080; Paragraph 0008, lines 10-13).

Regarding claim 11, the rationale provided in the rejection of claim 2 is incorporated herein. Further, Furman teaches the system including one or more processors to execute instructions to carry out various function tasks (Paragraph 0103; Paragraph 0008).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Furman, in view of Stent (U.S. Patent Application Pub. No. 2019/0043327).
Regarding claim 3, Furman teaches the method of claim 1, but fails to disclose wherein the region of interest is determined by at least one of: recognizing an object on the image and determining the region of interest based on the recognized object; obtaining distance values for the image and determining the region of interest based on the distance values; obtaining temperature values for the image and determining the region of interest based on the temperature values; obtaining a gaze location of a user for the image and determining the region of interest based on the gaze location of the user; determining a future trajectory and determining the region of interest based on the future trajectory; and determining a velocity for one or more pixels of the plurality of pixels and determining the region of interest based on the velocity.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Furman’s method/system using Stent’s teachings by including the camera system with gaze estimation to Furman’s vehicle system in order to improve the detection of potential hazards (Stent, Paragraph 0048).

Regarding claim 12, the rationale provided in the rejection of claim 3 is incorporated herein. Further, Furman teaches the system including one or more processors to execute instructions to carry out various function tasks (Furman, Paragraph 0103; Paragraph 0008).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Furman in view of Yuki et al. (JP2014016688A, the attached English language translation is used hereinafter as the Official English language translation of this JP document), hereinafter Yuki.
Regarding claim 4, Furman teaches the method of claim 1, wherein filtering the image comprises filtering the plurality of pixels of the image based on the region of interest (Furman, the other areas blurred by Gaussian smoothing to remove high-frequency components in the areas other than the given area, Paragraph 0078, lines 1-6), but fails to explicitly disclose wherein the region of interest is defined by an importance matrix having a plurality of importance values, wherein each of the plurality of pixels of the image has a corresponding importance value of the importance matrix, and wherein filtering the image comprises filtering the plurality of pixels of the image based on the corresponding importance values.
Yuki teaches the region of interest is defined by an importance matrix having a plurality of importance values (the saliency in the saliency map representing the strength of human visual attention which defines the region of interest, Page 2/13, Paragraphs 4-5; region of interest having a relatively high luminance in saliency map, Page 5/13, Paragraphs 6-7, Page 7/13,  Paragraphs 3-4), wherein each of the plurality of pixels of the image has a corresponding importance value of the importance matrix (each pixel in a saliency map corresponding to each pixel of the input image where the saliency is an index representing the strength of human visual attention, Page 2/13, Paragraph 6; Page 7/13, Paragraph 3), and wherein filtering the image comprises filtering the plurality of pixels of the image based on the corresponding importance values (determining a reference region range for each pixel of the input image based on the corresponding saliency, Page 4/13, Paragraph 3, Page 7/13, Paragraphs 9-10, Page 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Furman’s method using Yuki’s teachings by including the saliency information to Furman’s filtering method in order to generate an image where the region of interest is preserved and emphasized after blurring process (Yuki, Page 8/13, Paragraph 3).

Regarding claim 5, the combination of Furman in view of Yuki teaches the method of claim 4, wherein the image and the importance matrix have the same size (Yuki, each pixel in saliency map corresponding to a pixel in the input image indicating that the saliency map and the input image having the same size, Page 7/13, Paragraph 3), or wherein the importance matrix is mapped to fit the size of the image.

Claims 6, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Furman in view of Yuki, further in view of Tawari et al. (U.S. Patent Application Pub. No. 2020/0097754), hereinafter Tawari.
Regarding claim 6, the combination of Furman in view of Yuki teaches the method of claim 4, but fails to disclose wherein the importance matrix is determined by applying a trained 
Tawari teaches wherein the importance matrix is determined by applying a trained neural network to the image (the saliency estimation system predicts saliency map using convolutional neural network (CNN) given image frame as an input, Fig. 2, 214-220, Paragraph 0047); and/or wherein the importance matrix is received from another vehicle or a cloud environment.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Furman’s method, as modified by Yuki, using Tawari’s teachings by including the neural network to Furman’s [as modified by Yuki] ROI detection method in order to generate saliency map based on which to further improve the detection of region of interest and to assist the vehicle in making correct decisions related to the autonomous operation (Tawari, Paragraph 0081, lines 19-24).

Regarding claim 9, the combination of Furman in view of Yuki teaches the method of claim 4, but fails to disclose wherein the importance matrix of the image is transmitted to at least one of a of another vehicle, a cloud environment and a sensor fusion unit of the vehicle, and/or wherein a determination is made whether additional data is acquired by the at least one other, the cloud environment and the sensor fusion unit of the vehicle based on the importance matrix.
Tawari teaches wherein the importance matrix of the image is transmitted to at least one of a of another vehicle, a cloud environment and a sensor fusion unit of the vehicle (Tawari, and/or wherein a determination is made whether additional data is acquired by the at least one other, the cloud environment and the sensor fusion unit of the vehicle based on the importance matrix (this claim 9 recites various embodiments in the alternative manner via the claim limitation “and/or”, the combination of Furman in view of Yuki, further in view of Tawari, was used to already disclose a different particular alternative embodiment for this claim 9 and under the broadest reasonable claim language interpretation, this step of claim 9 is not necessarily performed and therefore is rejected herewith based on the rejection of such a different alternative embodiment).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Furman’s method, as modified by Yuki, using Tawari’s teachings by including the saliency database to Furman’s [as modified by Yuki] ROI detection method in order to improve the speed of detecting region of interest and assist the vehicle making correct decisions related to the autonomous operation (Tawari, Paragraphs 54 and 59).

Regarding claim 13, the rationale provided in the rejection of claims 4-6 in incorporated herein respectively. Further, Furman teaches the system including one or more processors to .

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Furman in view of Yuki et al. (JP2014016688A, the attached English language translation is used hereinafter as the Official English language translation of this JP document), hereinafter Yuki, and Piekniewski et al. (U.S. Patent Application Pub. No. 2016/0086050), hereinafter Piekniewski.
Regarding claim 7, Furman teaches the method of claim 1, but fails to disclose wherein the importance matrix is a combined importance matrix that is generated by combining a plurality of importance matrices, and wherein filtering the captured image is based on the combined importance matrix.
Yuki teaches the method wherein filtering the captured image is based on the importance matrix (Yuki, determining a reference region range for each pixel of the input image based on the corresponding saliency, Page 4/13, Paragraph 3, Page 7/13, Paragraphs 9-10, Page 8/13, Paragraphs 1; Yuki, blurring the pixel through the reference area range determined by the saliency, e.g., pixel having a higher saliency blurred with a smaller reference area range while pixel having a lower saliency blurred with a wider reference region range which results in an image with the region of interest having a high saliency emphasized, Page 8/13, Paragraphs 2-3; Yuki, blurring the pixels in an image based on the corresponding saliency values).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Furman’s method using Yuki’s teachings by including the saliency information to Furman’s filtering method in order to generate an 
However, Yuki fails to disclose wherein the importance matrix is a combined importance matrix that is generated by combining a plurality of importance matrices.
Piekniewski teaches a method wherein the importance matrix is a combined importance matrix that is generated by combining a plurality of importance matrices (multiple saliency maps combined to produce a combined map, Paragraph 0151, lines 1-4; Fig. 6, Paragraph 0152; Paragraph 0128).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Furman’s method, as modified by Yuki, using Piekniewski’s teachings by including combined saliency maps to Furman’s [as modified by Yuki] ROI detection method in order to improve the detectability of an object/feature of interest (Piekniewski, Paragraph 0150).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Furman, in view of Miled et al. (U.S. Patent Application Pub. No.  2004/0091158), hereinafter Miled.
Regarding claim 8, Furman teaches the method of claim 1, but fails to disclose wherein the image is included in a sequence of images; and wherein a global importance value is assigned to the image, and/or wherein the region of interest of the image is obtained based on a region of interest of a previous image, wherein the previous image is included in the sequence of images, and wherein the previous image is previous to the image in the sequence.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Furman’s method using Miled’s teachings by including previous region of interest information to Furman’s ROI detection method in order to track the important regions in subsequent frames automatically which also is more robust to changes in illumination (Miled, Paragraph 0061, lines 4-17; Miled, Paragraph 0084, lines 15-18; Miled, Paragraph 0094).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Furman in view of Yuki et al. (JP2014016688A, the attached English language translation is used hereinafter as the Official English language translation of this JP document), hereinafter Yuki, Piekniewski et al. (U.S. Patent Application Pub. No. 2016/0086050), hereinafter Piekniewski, and Miled et al. (U.S. Patent Application Pub. No.  2004/0091158), hereinafter Miled.

Regarding claim 14, the rationale provided in the rejection of claims 7-8 in incorporated herein respectively. Further, Furman teaches the system including one or more processors to execute instructions to carry out various function tasks (Furman, Paragraph 0103; Paragraph 0008).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLI ZHANG whose telephone number is (571)272-1833. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/X.Z./Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661